 



Exhibit 10.1

Execution Form

THIRD AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT

     This Third Amendment to Second Amended and Restated Credit Agreement
(“Third Amendment”) dated as of May 5, 2005, and effective as of the Amendment
Effective Date (as defined in Section 4 below), is by and among ULTRA RESOURCES,
INC., a Wyoming corporation (“Borrower”), the several banks and financial
institutions party hereto (the “Banks,” such term to include all undersigned
Banks and all other financial institutions that subsequently become parties to
the Credit Agreement (referred to below)), JPMORGAN CHASE BANK, N.A., (successor
by merger to Bank One, N.A. (Main Office Chicago)) as a Bank, as the LC Issuer
and as Administrative Agent for the Banks (in such latter capacity and together
with its successors and permitted assigns in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

     WHEREAS, the Borrower, the Administrative Agent, the LC Issuer and the
Banks have heretofore entered into a certain Second Amended and Restated Credit
Agreement dated as of June 9, 2004, as amended by that certain First Amendment
to Second Amended and Restated Credit Agreement dated as of August 10, 2004, and
as amended by that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of November 1, 2004 (as so amended and as otherwise
amended, modified or supplemented from time to time prior to the date hereof,
the “Credit Agreement”); and

     WHEREAS, the Borrower, the Administrative Agent and the Banks have
determined that, in connection with the regularly scheduled April
redetermination of the Borrowing Base, the Borrowing Base should be increased to
$500,000,000; and

     WHEREAS, the Borrower has requested that the Credit Agreement be amended or
otherwise modified as more particularly set forth herein, subject to the terms
and conditions set forth in the Credit Agreement as amended hereby; and

     WHEREAS, subject to the terms and conditions of this Amendment, the Banks
party hereto, the Administrative Agent and the LC Issuer have agreed to enter
into this Third Amendment in order to effectuate such amendments and
modifications;

     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration received by each party hereto, and each
intending to be legally bound hereby, the parties agree as follows:

     Section 1. Defined Terms. Except as amended hereby, terms used herein that
are defined in the Credit Agreement shall have the same meanings herein.

 



--------------------------------------------------------------------------------



 



     Section 2. Amendments to Credit Agreement.

     (a) The definition of “Facility Termination Date” in Article I of the
Credit Agreement is hereby amended and restated in its entirety to provided as
follows:

     “     “Facility Termination Date” means May 1, 2010.”

     (b) Article I of the Credit Agreement is hereby amended by inserting the
following new definition of “Minimum Required Collateral” in the alphabetically
appropriate place:

“     “Minimum Required Collateral” means, as of any date of determination,
Proved Reserves of the Borrower having a PW9 equal to the lesser of (a) 80% of
the total PW9 of all Borrowing Base Oil and Gas Properties and (b) 150% of the
Aggregate Commitment Amount then in effect.”

     (c) The definition of “Pricing Grid” in Article I of the Credit Agreement
is hereby amended and restated in its entirety to provided as follows:

     “     “Pricing Grid” means the following table:

              Utilization   LIBOR Margin   ABR Margin   Commitment Percentage  
        Fee
³ 90%
  175.0 b.p.   75.0 b.p.   37.5 b.p.
 
           
³ 75% < 90%
  150.0 b.p.   50.0 b.p.   37.5 b.p.
 
           
³ 50% < 75%
  125.0 b.p.   25.0 b.p.   30.0 b.p.
 
           
< 50%
  100.0 b.p.   00.0 b.p.   25.0 b.p.

     (d) Paragraph (A) of Section 3.02 of the Credit Agreement is hereby amended
by deleting therefrom the following clause and inserting a period in place
thereof:

“, but Borrower is not thereby relieved from its obligation to execute and
deliver, upon request from Administrative Agent at any time, additional Security
Instruments covering any and all Borrowing Base Oil and Gas Properties not
previously covered by valid and continuing Security Instruments, with the
exception of the Borrowing Base Oil and Gas Properties comprising any field
(considered by the Administrative Agent to be a “field” in its most recent
Borrowing Base evaluation pursuant to Section 2.06) that has a PW9 of $10,000 or
less.”

     (e) Section 3.03 of the Credit Agreement is hereby amended and restated in
its entirety to provide as follows:

2



--------------------------------------------------------------------------------



 



“3.03 Documents Required for Subsequent Disbursements Involving Additional
Borrowing Base Oil and Gas Properties. As of the time of funding any additional
advances to the Borrower that have been approved by the Banks pursuant to
Section 2.18 and are made in conjunction with the addition of Oil and Gas
Properties owned by the Borrower to the Borrowing Base Oil and Gas Properties,
the Borrower shall have duly delivered to the Administrative Agent: (i) the
Security Instruments and opinions or other documents that are necessary in order
for the Borrower to comply with Section 5.24 of this Agreement, provided that
Borrower understands and agrees that Administrative Agent will require Borrowing
Base Oil and Gas Properties that include any well from which Proved Reserves may
be produced and each prospective drilling unit comprised of Proved Reserves that
are undeveloped to have attributable thereto at least 80 contiguous acres of
land covered by a Lease that is made subject to the Security Instruments, and
(ii) Transfer Order Letters applicable to the production of oil and gas from
such additional Borrowing Base Oil and Gas Properties to the extent covered by a
valid and continuing Security Instrument.”

     (f) Section 5.24 of the Credit Agreement is hereby amended and restated in
its entirety to provide as follows:

“      5.24 Additional Collateral and Title Review. Concurrently with each
redetermination of the Borrowing Base pursuant to this Agreement (including
Section 2.06 or 2.18 hereof) or any increase in the Aggregate Commitment Amount
pursuant to Section 2.19, (a) review the most recently delivered Reserve Report
and the Borrowing Base Oil and Gas Properties to ascertain whether the PW9 of
all of the Borrower’s Proved Reserves that are subject to a valid and continuing
first-priority mortgage lien under the Security Instruments equals at least the
Minimum Required Collateral after giving effect to such redetermination of the
Borrowing Base or increase in the Aggregate Commitment Amount, as applicable,
and (b) if the PW9 of all of the Borrower’s Proved Reserves that are subject to
a valid and continuing first-priority mortgage lien under the Security
Instruments does not equal at least such Minimum Required Collateral, then
promptly deliver to the Administrative Agent (i) as security for the Obligations
additional Security Instruments granting first-priority mortgage liens (subject
only to Permitted Encumbrances) on additional Proved Reserves of the Borrower
not already subject to valid and continuing first-priority mortgage liens under
Security Instruments such that after giving effect thereto, the Borrower’s
Proved Reserves that are subject to a valid and continuing first-priority
mortgage lien under Security Instruments will equal or

3



--------------------------------------------------------------------------------



 



exceed such Minimum Required Collateral, such additional Security Instruments to
be in form and substance reasonably satisfactory to the Administrative Agent and
in sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes and accompanied by such opinions of counsel
to the Borrower (which counsel shall be reasonably acceptable to the
Administrative Agent) as the Administrative Agent shall reasonably request, and
(ii) title opinions or other title information reasonably satisfactory to the
Administrative Agent with respect to the Borrower’s Proved Reserves described in
such additional Security Instruments (to the extent such Proved Reserves were
not previously covered by title opinions or other title information delivered to
the Administrative Agent) so that the Administrative Agent will have acceptable
title opinions or other title information with respect to at least such Minimum
Required Collateral.”

     Section 3. Increase of Borrowing Base.

     (a) The Borrowing Base shall be increased to $500,000,000 from and after
the Amendment Effective Date until the Borrowing Base shall be otherwise
redetermined in accordance with the Credit Agreement.

     (b) Both the Borrower, on the one hand, and the Administrative Agent and
the Banks, on the other hand, agree that the redetermination of the Borrowing
Base pursuant to clause (a) of this Section 3 constitutes the regularly
scheduled Borrowing Base Redetermination for April, 2005 (and shall not
constitute a special redetermination of the Borrowing Base pursuant to the third
paragraph of Section 2.06 of the Credit Agreement).

     Section 4. Conditions Precedent in Connection with the Third Amendment. The
Third Amendment shall become effective upon the satisfaction of each of the
following conditions precedent (the first date upon which each such condition
has been satisfied, herein the “Amendment Effective Date”):

     (a) The Administrative Agent shall have received fully executed
counterparts, in the number of multiple originals requested by Administrative
Agent, of the Third Amendment, duly executed by an authorized officer for
Borrower and all of the Banks;

     (b) The representations and warranties contained in Article IV of the
Credit Agreement shall be true and correct in all material respects on the date
of the Third Amendment (after giving effect to the provisions of this Third
Amendment) with the same effect as though such representations and warranties
had been made on such date; and no Event of Default shall have occurred and be
continuing or will have occurred upon the execution of the Third Amendment
(after giving effect to the provisions of this Third Amendment);

4



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent shall have received from Borrower the
replacement Notes payable to each respective Bank substantially in the form
attached to this Third Amendment as Exhibits A with appropriate insertions; and

     (d) All legal matters incident to the consummation of the transactions
contemplated by the Third Amendment shall be satisfactory to the Administrative
Agent and its counsel.

     Section 5. Fees. Concurrently with the effectiveness of this Third
Amendment, the Borrower shall pay to the Administrative Agent for the account of
each Bank a fee equal to 0.150% of each such Bank’s respective Commitment
Amount.

     Section 6. Reaffirmation of Representations and Warranties. To induce the
Banks to enter into this Third Amendment, the Borrower hereby reaffirms, as of
the date hereof, its representations and warranties contained in Article IV of
the Credit Agreement (after giving effect to the provisions of this Third
Amendment) and in all other documents executed pursuant thereto, and
additionally represents and warrants that, after giving effect to the provisions
of this Third Amendment:

     (a) The execution and delivery of this Third Amendment and the replacement
Notes delivered pursuant hereto, and the performance by the Borrower of its
obligations under this Third Amendment and such replacement Notes, are within
the Borrower’s power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law or of the charter or by-laws of the Borrower or of any agreement binding
upon the Borrower;

     (b) The Credit Agreement as amended by this Third Amendment and the
replacement Notes delivered pursuant hereto, represents the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms subject as to enforcement only to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally;

     (c) No Event of Default or Unmatured Event of Default has occurred and is
continuing as of the date hereof.

     Section 7. Reaffirmation of Credit Agreement. This Third Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
amended hereby, is hereby ratified, approved and confirmed in each and every
respect. All references to the Credit Agreement herein and in any other
document, instrument, agreement or writing shall hereafter be deemed to refer to
the Credit Agreement as amended hereby. The Borrower certifies that it is not
relying on any representation, warranty, covenant or agreement except for those
set forth in the Credit Agreement, as hereby amended, and in the other documents
previously executed or executed of even date herewith.

     Section 8. Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE

5



--------------------------------------------------------------------------------



 



STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

     Section 9. Severability. Whenever possible each provision of this Third
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Third Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Third Amendment.

     Section 10. Execution in Counterparts. This Third Amendment may be executed
in any number of counterparts and by the different parties on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same agreement.

     Section 11. Section Captions. Section captions used in this Third Amendment
are for convenience of reference only, and shall not affect the construction of
this Third Amendment.

     Section 12. Successors and Assigns. This Third Amendment shall be binding
upon the Borrower and the Banks and their respective successors and assigns, and
shall inure to the benefit of the Borrower and the Banks, and the respective
successors and assigns of the Banks.

     Section 13. Non-Application of Chapter 346 of Texas Finance Codes. In no
event shall Chapter 346 of the Texas Finance Code (which regulates certain
revolving loan accounts and revolving tri-party accounts) apply to the Credit
Agreement as amended hereby or any other Loan Documents or the transactions
contemplated hereby.

     Section 14. Entire Agreement. THIS THIRD AMENDMENT TOGETHER WITH THE CREDIT
AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO WRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

[Signature Pages Follow]

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the day and year first above written.

              BORROWER:
 
            ULTRA RESOURCES, INC.
 
       
 
  By:   /ss/ Michael D. Watford
 
       
 
  Name:   Michael D. Watford
 
  Title:   President and Chief Executive Officer
 
            ADMINISTRATIVE AGENT, LC ISSUER AND
 
  BANK:    
 
            JPMORGAN CHASE BANK, N.A. (successor by     merger to Bank One, NA
(Main Office Chicago))
 
       
 
  By:   /ss/ Elizabeth Pavlas
 
       
 
  Name:    
 
  Title:    
 
            SYNDICATION AGENT AND BANK:
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /ss/ Ali Ahmed
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:   /ss/ Damien Meiburger
 
       
 
  Name:    
 
  Title:    
 
            CO-AGENT AND BANK:
 
            HIBERNIA NATIONAL BANK
 
       
 
  By:   /ss/ Nancy B. Moragas
 
       
 
  Name:    
 
  Title:    

S - 1



--------------------------------------------------------------------------------



 



              CO-AGENT AND BANK:
 
            GUARANTY BANK, FSB
 
       
 
  By:   /ss/ Kelly L. Elmore III
 
       
 
  Name:    
 
  Title:    
 
       
 
  BANK:    
 
            COMPASS BANK
 
       
 
  By:   /ss/ Kathleen J. Bowen
 
       
 
  Name:    
 
  Title:    
 
       
 
  BANK:    
 
            BANK OF SCOTLAND
 
       
 
  By:   /ss/ Karen Weich
 
       
 
  Name:    
 
  Title:    
 
       
 
  BANK:    
 
            BANK OF AMERICA, N.A. (successor     by merger to Fleet National
Bank)
 
       
 
  By:   /ss/ Michael J. Brochetti
 
       
 
  Name:    
 
  Title:    

S - 2



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT BY GUARANTORS

     Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of May 5, 2005 (the “Third Amendment”), (ii) acknowledges and
agrees that its consent is not required for the effectiveness of the Third
Amendment, (iii) ratifies and acknowledges its respective Guaranteed
Indebtedness under each Loan Document to which it is a party, and
(iv) represents and warrants that (a) no Default or Event of Default has
occurred and is continuing, (b) it is in full compliance with all covenants and
agreements pertaining to it in the Loan Documents, and (c) it has reviewed a
copy of the Third Amendment.

     Executed to be effective as of May 5, 2005.

            GUARANTORS:

UP ENERGY CORPORATION
ULTRA PETROLEUM CORP.
      By:   /ss/ Michael D. Watford      Name:   Michael D. Watford     
Title:   President and Chief Executive Officer   

S - 3



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”

FOURTH AMENDED AND RESTATED REVOLVING NOTE

         
$                    
  Houston, Texas   June 9, 2004

     On the dates hereinafter prescribed, for value received, ULTRA RESOURCES,
INC., a Wyoming corporation, (herein, called “Borrower”), having an address at
363 N. Sam Houston Parkway, Suite 1200, Houston, Texas 77060, promises to pay to
the order of                      (herein called “Bank”), at its principal
offices at                     , (i) the principal amount of U.S.
                    AND 00/100 DOLLARS (                    ) or the principal
amount advanced pursuant to the terms of the Credit Agreement (defined herein)
as of the date of maturity hereof, whether by acceleration or otherwise,
whichever may be the lesser, and (ii) interest on the principal balance from
time to time advanced and remaining unpaid from the date of the advance until
maturity at a rate of interest equal to lesser of (a) the “Floating Rate” (as
defined and calculated in the Credit Agreement), or (b) the Maximum Rate (as
defined and calculated in the Credit Agreement). Any increase or decrease in
interest rate resulting from a change in the Maximum Rate shall be effective
immediately when such change becomes effective, without notice to the Borrower,
unless Applicable Law (as defined in the Credit Agreement) requires that such
increase or decrease not be effective until a later time, in which event such
increase or decrease shall be effective at the earliest time permitted under the
provisions of such law.

     Notwithstanding the foregoing, if during any period the Floating Rate
exceeds the Maximum Rate, the rate of interest in effect on this Note shall be
limited to the Maximum Rate during each such period, but at all times thereafter
the rate of interest in effect on this Note shall be the Maximum Rate or, if
there is no Maximum Rate, the Agreed Maximum Rate (as defined below), until the
total amount of interest accrued on this Note equals the total amount of
interest which would have accrued hereon if the Floating Rate had at all times
been in effect.

     This Note is a revolving credit note and it is contemplated that by reason
of prepayments hereon there may be times when no indebtedness is owing
hereunder; but notwithstanding such occurrence, this Note shall remain valid and
in full force and effect as to each principal advance made hereunder subsequent
to each such occurrence. Each principal advance and each payment hereof made
pursuant to this Note shall be reflected by the Bank’s records and the aggregate
unpaid amounts reflected by such records shall constitute rebuttably presumptive
evidence of the principal and unpaid, accrued interest remaining outstanding on
this Note.

     “Agreed Maximum Rate” means a per annum rate of seven and three-fourths
percent (7.75%) plus the Floating Rate from time to time in effect, which Agreed
Maximum Rate shall apply only during any period while there is no Maximum Rate
applicable to this Note.

     Other capitalized terms used herein, that are not defined herein, shall
have the meanings prescribed therefor in the Credit Agreement.

     The Borrower and the Bank hereby agree that Chapter 346 of the Texas
Finance Code, shall not apply to this Note or the loan transaction evidenced by,
and referenced in, the Credit

Exhibit A-1

 



--------------------------------------------------------------------------------



 



Agreement (hereinafter defined) in any manner, including without limitation, to
any account or arrangement evidenced or created by, or provided for in, this
Note.

     The principal sum of this Note, after giving credit for unadvanced
principal, if any, remaining at final maturity, shall be due and payable on or
before May 1, 2010; interest to accrue upon the principal sum from time to time
owing and unpaid hereunder shall be due and payable as provided in the Credit
Agreement; provided, however, the final installment of interest hereunder shall
be due and payable not later than the maturity of the principal sum hereof,
howsoever such maturity may be brought about.

     In no event shall the aggregate of the interest on this Note, plus any
other amounts paid in connection with the loan evidenced by this Note which
would under Applicable Law be deemed “interest,” ever exceed the maximum amount
of interest which, under Applicable Law, could be lawfully charged on this Note.
The Bank and the Borrower specifically intend and agree to limit contractually
the interest payable on this Note to not more than an amount determined at the
Maximum Rate. Therefore, none of the terms of this Note or any other instruments
pertaining to or securing this Note shall ever be construed to create a contract
to pay interest at a rate in excess of the Maximum Rate, and neither the
Borrower nor any other party liable herefor shall ever be liable for interest in
excess of that determined at the Maximum Rate, and the provisions of this
paragraph shall control over all provisions of this Note or of any other
instruments pertaining to or securing this Note. If any amount of interest taken
or received by the Bank shall be in excess of the maximum amount of interest
which, under Applicable Law, could lawfully have been collected on this Note,
then the excess shall be deemed to have been the result of a mathematical error
by the parties hereto and shall be refunded promptly to the Borrower. All
amounts paid or agreed to be paid in connection with the indebtedness evidenced
by this Note which would under Applicable Law be deemed “interest” shall, to the
extent permitted by Applicable Law, be amortized, prorated, allocated and spread
throughout the full term of this Note.

     This Note is secured by all security agreements, collateral assignments,
mortgages and lien instruments executed by the Borrower (or by any other party)
in favor of Bank One, NA, as Administrative Agent for the Banks, including those
executed simultaneously herewith, those executed heretofore and those hereafter
executed, and including specifically and without limitation the Security
Instruments described and defined in that certain Credit Agreement dated as of
March 22, 2000 by and between Borrower, Ultra Petroleum (USA) Inc., and Bank
One, Texas, National Association, as amended by that certain First Amendment to
Credit Agreement dated as of July 19, 2001 by and between Borrower and Bank One,
NA, and as amended and restated by that certain First Amended and Restated
Credit Agreement dated March 1, 2002, by and among Borrower, Bank One, NA, as
the administrative agent, as a bank and as letter of credit issuer, and the
several other banks and financial institutions who are from time to time party
thereto, as banks, as amended by the First Amendment thereto dated November 4,
2002, the Second Amendment thereto dated May 14, 2003, and the Third Amendment
thereto dated as of December 12, 2003, and by that certain Second Amended and
Restated Credit Agreement dated as of June 9, 2004, by and among Borrower, Bank
One, NA, as the Administrative Agent, as a Bank and as LC Issuer, and the
several other banks and financial institutions who are from time to time party
thereto as Banks (as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

Exhibit A-2

 



--------------------------------------------------------------------------------



 



     This Note is the Revolving Note issued pursuant to the Credit Agreement.
Reference is hereby made to the Credit Agreement for a statement of the rights
and obligations of the holder of this Note and the duties and obligations of the
Borrower in relation thereto; but neither this reference to the Credit Agreement
nor any provisions thereof shall affect or impair the absolute and unconditional
obligation of the Borrower to pay any outstanding and unpaid principal of and
interest on this Note when due, in accordance with the terms of the Credit
Agreement. Each advance and each payment made pursuant to this Note shall be
reflected by notations made by the Bank on its records and the aggregate unpaid
amounts reflected by the notations on the records of the Bank shall be deemed
rebuttably presumptive evidence of the principal amount owing under this Note.

     In the event of default in the payment when due of any of the principal of
or any interest on this Note, or in the event of default under the terms of the
Credit Agreement or any of the Security Instruments, or if any event occurs or
condition exists which authorizes the acceleration of the maturity of this Note
under any agreement made by the Borrower, the Bank (or other holder of this
Note) may, at its option, without presentment or demand or any notice to the
Borrower or any other person liable herefor, declare the unpaid principal
balance of and accrued interest on this Note to be immediately due and payable.

     If this Note is collected by suit or through the Probate or Bankruptcy
Court, or any judicial proceeding, or if this Note is not paid at maturity,
however such maturity may be brought about, and is placed in the hands of an
attorney for collection, then the Borrower agrees to pay reasonable and
documented attorneys’ fees, not to exceed 10% of the full amount of principal
and interest owing hereon at the time this Note is placed in the hands of an
attorney.

     The Borrower and all sureties, endorsers and guarantors of this Note waive
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, notice of intent to accelerate maturity, notice of acceleration of
maturity, and all other notices, filing of suit and diligence in collecting this
Note or enforcing any of the security herefor, and agree to any substitution,
exchange or release of any such security or the release of any party primarily
or secondarily liable hereon and further agrees that it will not be necessary
for the Bank, in order to enforce payment of this Note by them, to first
institute suit or exhaust its remedies against any Borrower or others liable
herefor, or to enforce its rights against any security herefor, and consent to
any one or more extensions or postponements of time of payment of this Note on
any terms or any other indulgences with respect hereto, without notice thereof
to any of them. The Bank may transfer this Note, and the rights and privileges
of the Bank under this Note shall inure to the benefit of the Bank’s
representatives, successors or assigns.

     This Note is one of the Fourth Amended and Restated Notes that amends and
restates those certain Third Amended and Restated Notes dated December 12, 2003,
in an aggregate principal amount of $250,000,000, which Third Amended and
Restated Notes themselves amended and restated those certain that amends and
restates those certain Second Amended and Restated Notes dated March 1, 2002, in
an aggregate principal amount of $250,000,000, which Second Amended and Restated
Notes themselves amended and restated those certain Amended and Restated Notes
dated March 1, 2002, in an aggregate principal amount of $150,000,000, which
Amended and Restated Notes themselves amended and restated those certain
Revolving Notes dated March 1, 2002, in an aggregate principal amount of
$150,000,000, which Revolving

Exhibit A-3

 



--------------------------------------------------------------------------------



 



Notes amended, extended, rearranged and restated that certain Reducing Revolving
Note executed effective as of July 19, 2001, in the original principal amount of
$100,000,000 executed by Ultra Resources, Inc., and payable to the order of Bank
One, NA; which Reducing Revolving Note itself amended, extended, rearranged and
restated that certain Reducing Revolving Note dated March 22, 2000, in the
original principal amount of $40,000,000 executed by Ultra Resources, Inc., and
Ultra Petroleum (USA) Inc., payable to the order of Bank One, Texas, National
Association (collectively, the “Prior Notes”). All liens and security interests
that exist to secure the indebtedness evidenced by that Prior Note shall
continue in force and effect to secure the indebtedness evidenced by this Note.

        Executed as of May 5, 2005, but effective as of the date and year first
set forth above.

                      ULTRA RESOURCES, INC.
 
           
Attest:
           
 
           
 
      By:    
 
           
Charlotte H. Kauffman
          Michael D. Watford
Secretary
          President and Chief Executive Officer

Exhibit A-4

 